Citation Nr: 1217261	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  03-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right forearm scar associated with post operative residuals of soft tissue mass of the right elbow, currently rated as noncompensably disabling prior to May 22, 2002 and 10 percent disabling thereafter.

2.  Entitlement to an increased rating for muscle herniation of the right brachioradialis associated with post operative residuals of soft tissue mass of the right elbow, currently rated as noncompensably disabling.  

3.  Entitlement to a higher initial disability rating, including an award of special monthly compensation, for erectile dysfunction.  

4.  Entitlement to a higher initial rating for service connected right upper extremity epicondylitis, currently rated as noncompensably disabling.  

5.  Entitlement to an earlier effective date for service connected right upper extremity epicondylitis, currently rated as noncompensably disabling effective August 30, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1990 and from September 1990 to August 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision denied a compensable rating for the Veteran's service connected postoperative residual scar from right elbow surgery.  

The Veteran provided testimony at a July 2005 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In prior adjudications, the Board has characterized the issue on appeal as an increased rating for right elbow postoperative residuals of soft tissue mass, to include muscle herniation and resultant scar.  Due to the separate and distinct manifestations of the scar and muscle herniation, the Board has recharacterized the issue as separate issues to reflect the distinct symptomatology of each manifestation.  See April 2011 VA examination report; See also 38 C.F.R. §§ 4.73 Diagnostic Code 5305; 4.118, Diagnostic Code 7804 (2011).  The recharacterized issues are reflected on the title page.  

As detailed below, the agency or original jurisdiction (AOJ) has not issued statements of the case (SOC) in response to notice of disagreements (NOD) filed by the Veteran to RO decisions.  The Veteran has filed timely NODs to the following issues: increased ratings for erectile dysfunction and right elbow epicondylitis and an earlier effective date for epicondylitis.  The Board has included these issues as part of the current appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board has considered this appeal on several occasions beginning with a March 2002 remand for additional development.  

In November 2005, the Board granted an initial 20 percent rating for degenerative joint disease of the right elbow.  The Board remanded the issue of an increased rating for a right elbow disability associated with post operative residuals of soft tissue mass, muscle herniation, and resultant scar to the AOJ in November 2005.  In April 2007, the Board again remanded the issue for additional development. 

After further development and adjudication by the AOJ, the Board issued a February 2008 decision that denied an increased rating upon consideration of right elbow scar and muscle herniation. 

In March 2009, the Board's February 2008 decision was vacated and remanded to the Board by the United States Court of Appeals for Veteran's Claims (Court).  

The Board again remanded the claim to the AOJ in June 2009 and August 2010 for further development and adjudication. 

In January 2012, the AOJ granted service connection for right upper extremity epicondylitis with muscle hernia and assigned a noncompensable rating effective August 30, 1991.  

Since the last AOJ adjudication in the January 2012 Supplemental Statement of the Case (SSOC), additional VA treatment records were associated with the Veteran's Virtual VA efolder.  However, the Veteran waived his right to review by the AOJ, and the Board may consider the additional evidence in the first instance.  38 C.F.R. § 20.1304(c).  

In August 2010, the Board referred the issues of entitlement to service connection for depression and carpal tunnel syndrome, claimed as secondary to a service-connected right elbow disability.  The Veteran is currently service connected for depression.  The issue of service connection for carpal tunnel syndrome has not been adjudicated and it is again referred to the AOJ for appropriate action.  

In July 2011, the Veteran stated that his right elbow disability warranted an increased disability rating based upon limitation of motion.  The Board construes this statement as an informal claim for an increased rating for degenerative joint disease of the right elbow.  

The issues of service connection for carpal tunnel syndrome, claimed as secondary to service connected right elbow disability and increased rating for degenerative joint disease of the right elbow have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of increased ratings for erectile dysfunction, right brachioradialis muscle herniation associated with post operative residuals of right elbow soft tissue mass, and right elbow epicondylitis, and an earlier effective date for epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the service connected right elbow scar exhibited tenderness in October 1996.

2.  The service connected right elbow scar has not been shown to approximate an area of 12 square inches (77 square centimeters) and has not been demonstrated to be deep or cause limited motion at any time during the appeals period.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for service connected right elbow scar are met beginning October 16, 1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.400(o); 4.1-4.7, 4.118, Diagnostic Code 7804 (2001 and 2007).

2.  The criteria for a rating in excess of 10 percent for service connected right elbow scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.400(o); 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2001 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in May 2007, the AOJ notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  Although this notice was not received prior to the initial AOJ adjudication, the AOJ has readjudicated this issue multiple times in subsequent supplemental statements of the case (SSOC).  The most recent SSOC was issued in January 2012.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  The private medical records include treatment by Dr. G. from November 2001 through October 2007 and Springwood Family Practice spanning from March 1996 to April 2009.  

Additionally, the Veteran was provided adequate VA scar examinations in January and April 2011 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected right elbow scar has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The additional development of associating private medical records and affording the Veteran additional VA examinations for his service connected post operative residuals of soft tissue mass, right elbow reflects substantial compliance with prior remand instructions issued by the Board, the most recent being in August 2010.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The reasons and bases provided below are adequate to facilitate judicial review by the Court and comply with the March 2009 Court remand.  Id.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the July 2005 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his service connected right elbow disability and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In November 2005, the Board remanded the claim to further assist the Veteran in obtaining outstanding medical records and furnishing an updated VA examination.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Increased rating for service connected right elbow scar

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service connected right elbow scar is currently rated under Diagnostic Code (DC) 7804.  38 C.F.R. § 4.118, DC 7804.  

The rating criteria for scars were changed twice during the course of this appeal, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 67 Fed. Reg. 49590 -49599 (July 31, 2002).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for service connection was received in March 1997, the 2008 amendments are not applicable in this appeal.  

Since the 2002 scar rating criteria revisions do not prescribe an effective date, the Board must determine whether the criteria prior to 2002 or after 2002 apply.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

To warrant a 10 percent rating under the criteria in effect prior to August 30, 2002 (old criteria), a scar would need to involve the head, face or neck and be moderately disfiguring (DC 7800); exceed 6 square inches or 1 square foot (DCs 7801- 7802); be superficial, poorly nourished, and characterized by repeated ulceration (DC 7803); be superficial, tender and painful on objective demonstration (DC 7804); or cause some limitation of function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2001).

To warrant a schedular rating in excess of 10 percent under the old criteria, a scar would need to be disfiguring and affect the head, neck, or face or be considered a third degree burn approximating at least 12 square inches (77.4 centimeters).  Id.

The revised 2002 scar rating criteria applies beginning on August 30, 2002.  Kuzma, supra.  Since the Veteran has a 10 percent rating prior to the effective date of the revised 2002 criteria, the Board does not need to consider whether the revised 2002 scar rating criteria is more favorable for assigning a 10 percent rating.  Id.  The old scar rating criteria will be applied for determination of whether a compensable rating is warranted prior to May 22, 2002.  Id.; 38 C.F.R. § 4.118, DC 7804 (2001).   

A rating in excess of 10 percent is provided under the revised 2002 criteria for rating scars if there is disfigurement of the head, face, or neck (DC 7800) or if there are scars other than on the head, face, or neck, that are deep or cause limited motion (DC 7801). 

Under the revised 2002 DC 7801 criteria, scars other than on the head, face, or neck, that are deep or cause limited motion warrant the following ratings: a 10 percent rating if the affected area or areas exceed 6 square inches (39 square centimeters.); a 20 percent rating if the affected area or areas exceed 12 square inches (77 square centimeters); a 30 percent rating if the affected area or areas exceed 72 square inches (465 square centimeters); and a 40 percent rating if the affected area or areas exceed 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2007). 

A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

For ratings in excess of 10 percent, the old version of rating criteria for scars, DCs 7801-7804, limits ratings in excess of 10 percent to scars (exclusive of those affecting the head, face, and neck) that result from third degree burns and affected an area of at least exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7802 (2001). 

In sum, the old version of the scar rating criteria limits scars, other than those affecting the head, neck, or face, to third degree burns.  Hence, for ratings in excess of 10 percent, the revised 2002 rating criteria for scars are liberalizing, and they are for application.  Kuzma, supra.

Moving to the evidence, VA treatment records, dated in October 1996, showed that the Veteran had a soft tissue mass at the lateral aspect of his right elbow.  The examiner commented that there was a good range of motion of the right elbow with possibly a minimal amount of restriction in extension.  He also reported that effusion or "any significant" tenderness was not present.  He assessed soft tissue mass, right elbow area.  

VA treatment records from April 1997 showed that the Veteran had an orthopedic consultation for right elbow pain.  The examiner noted a scar.  He assessed a normal right elbow.  However, subsequent X-ray findings from May 1997 showed mild degenerative change of the olecranon process in the right elbow. 

In April 2000, the Veteran was afforded a VA scar examination.  The examiner noted the Veteran's operative history and conducted a clinical examination.  He observed a 7 centimeter (cm) length by 12 millimeter (mm) width right elbow scar proximal to the brachioradialis.  He further described the scar as elliptical with six small punctuate type scars consistent with suture.  He did not observe additional limitation of function by the scar, noting that the Veteran had a full range of extension, flexion, supination, and pronation.  

The additional comments by the examiner included noting dysesthesia upon palpation without exquisite tenderness.  Clinical findings were negative for adherence, ulceration, skin breakdown, underlying soft tissue loss, inflammation, edema, or keloid formation.  He noted that the muscle herniation caused a bulging of the skin.  He assessed scar anterior to the lateral epicondyle, right elbow.  

Private medical records, dated in November 2001, showed that the Veteran complained of right elbow pain.  Clinical examination showed that he had a full range of motion in his right elbow.  The examiner noted a large scar, but did not provide additional findings for it.  

The Veteran also visited an orthopedist (Dr. G.) in November 2001.  Upon clinical examination, Dr. G. described the scar as a well healed lateral incision to the right elbow.  He noted that it was relatively wide and there was 7 cm by 4 cm mass beneath the incision and over the lateral aspect of his elbow at the epicondylar ridge.  The mass was soft and not "real tender."  The Veteran had pain upon resisted wrist extension and supination.  Dr. G. diagnosed a cystic type mass on the lateral aspect of the right elbow.  Following a December 2001 MRI study, Dr. G. updated the diagnosis to brachial radialis muscle herniation, right elbow.  

VA reexamined the Veteran in May 2002.  The Veteran complained of increased right elbow pain, but did not specifically identify symptoms relating to the scar.  Clinical examination showed a slight limitation of motion in extension and supination of the right arm.  The examiner observed a well healed 4 cm scar over the soft tissue mass on the lateral aspect of the right elbow.  It exhibited mild tenderness to palpation.  He commented that he did not believe the scar was particularly tender, nor had significant loss of sensation.

The Veteran underwent another VA examination in March 2004.  He complained about constant pain in his right forearm.  Clinical examination showed an 8 cm by 1.5 cm scar over the lateral epicondyle.  The examiner described it as thin and shinny.  He noted some swelling in the area.  

Another VA examination took place in February 2005.  Clinical examination showed an 8 cm by 1.5 cm scar over the proximal aspect of the extensor mass of the right elbow.  The examiner described the scar as slightly thinned, hyperpigmented, and shiny compared to the surrounding skin.  He noted tenderness over the lateral epicondyle and increased tenderness over the prominent enthesophyte off of the posterior aspect of the olecranon.  He commented that he did not believe the scar limited the function of the elbow.  

At an August 2006 VA scar examination, the examiner found a 4 cm by 4 cm scar in the anterolateral aspect of the right elbow.  It was painful, but did not adhere to any underlying tissue.  Skin texture was normal.  The examiner described the scar as stable.  He commented that there was no elevation or depression of the scar surface upon palpation, nor was there inflammation, edema, or keloid formation.  The scar was hyperpigmented, but there was no gross distortion, induration, inflexibility, or limitation in motion caused by the scar.  He assessed the scar as superficial.  He diagnosed surgical scar of the right elbow.  

In January 2011, a VA examiner assessed a 2.5 inch (in) length by 1 cm width scar over the lateral epicondyle.  The scar was tender to palpation.  Under the scar was a herniated muscle, which was also tender.  

The Veteran's most recent VA examination took place in April 2011.  He reported that his right elbow scar was occasionally irritated by clothing.  Clinical examination showed a scar over the right lateral elbow muscle mass.  It measured 7 cm and was hypopigmented.  The examiner further described it as being smooth with no instability or ulceration.  It did not adhere to underlying tissue.  There was no underlying tissue loss and the scar itself was not inflamed.  Edema or keloid formation was not present.  The scar did not cause indurations in flexibility or limitation of motion.  The examiner diagnosed right elbow scar.  

VA dermatology treatment records, dated in March 2012, showed that the Veteran complained about his scar being "somewhat sensitive" upon palpation.  Clinical examination showed a keloidal scar along the right lateral epicondyle area with minimal skin elevation.  

(a) Noncompensable rating prior to May 22, 2002 

Prior to May 22, 2002, the Veteran's right elbow scar was rated as noncompensably disabling.  As noted above, the old scar rating criteria are exclusively for application.  See Kuzma, supra.  For a compensable rating under DC 7804, the evidence must show the scar to be superficial, tender and painful upon objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Thus, the issue turns on whether there was evidence of tenderness or pain of the right elbow scar prior to May 22, 2002.  See id.

In the Joint Motion, the Court instructed the Board to consider evidence of tenderness suggested by October 1996 and January 2000 medical records.  

The evidence for the right elbow scar prior to May 22, 2002 is limited to October 1996 VA treatment records and a January 2000 VA scar examination report.  

Careful review of the October 1996 VA treatment records shows that the examiner limited his findings to the absence of significant tenderness.  It is not clear whether tenderness was absent altogether.  The examiner's comment that significant tenderness was absent could be reasonably construed to show the existence of a lesser amount of tenderness.  See October 1996 VA treatment records.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the tenderness of the right elbow scar was demonstrated on October 16, 1996. 

The Board has also considered that the January 2000 VA examiner found dysesthesia of the scar and remarked that exquisite tenderness was not present.  These remarks also suggest a finding of tenderness of the scar prior to the current effective date for a compensable rating.    

Based on these medical records, a 10 percent rating for a right elbow scar is warranted prior to May 22, 2002.  38 C.F.R. § 4.118, DC 7804 (2001).  

The Veteran filed his current claim for an increased rating on March 27, 1997.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tenderness was demonstrated beginning October 16, 1996.  See October 1996 VA treatment records.  For an increased rating claim, an effective date is warranted on the date when it is factually ascertainable an increase in disability had occurred if the claim is filed within a year such date.  38 C.F.R. § 3.400(o).  Since increased symptomatology was demonstrated within a year of the increased rating claim filed in March 1997, a 10 percent rating for service connected scar is warranted beginning October 16, 1996 - the earliest date of a factually ascertainable increase in disability.  Id.; 38 C.F.R. § 4.118, DC 7804 (2001).

(b) Rating in excess of 10 percent for the postoperative right elbow scar 

The available ratings in excess of 10 percent for the service connected scar of the right elbow are limited under the schedular rating criteria.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2007).  A rating in excess of 10 percent is warranted only for scars, other than those affecting the head, face, or neck, that are deep and cause limited motion and exceed an area of 12 sq in (77 sq cm).  See id.  

The numerous clinical evaluations include varying measurements as to the precise size of the right elbow scar.  See VA examination reports from April 2000, May 2002, March 2004, February 2005, August 2006, and January and April 2011; Dr. G. November 2001 private medical records.  However, none of the listed measurements approximates the size of 12 sq in (77 sq cm) that are contemplated in the 20 percent rating criteria for DC 7801.  Id.  The Veteran has not provided any statements contending that his scar is larger than the findings made during these clinical examinations.  The Board also observes that several clinical findings indicate that the scar is superficial and stable.  See VA examination reports from April 2000, August 2006, and April 2011.  

Remarks by examiners in the VA examination reports, dated in April 2000, February 2005, and April 2011, indicate that the scar did not result in limitation of motion.  The evidence of record is not suggestive of any increased functional impairment caused by the scar.  Id.  Thus, a separate rating for additional function impairment as indicated by DC 7805 is not for application.  38 C.F.R. § 4.118, DC 7805 (2007).  

In sum, the record does not present a basis to award a rating in excess of 10 percent for a service connected scar of the right elbow at anytime during the claims period.  38 C.F.R. § 4.118, DC 7801-7805 (2007).  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the service connected scar of the right elbow than those current assigned.

III.  Additional rating considerations 

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including skin discoloration and tenderness.  The right elbow scar has not been shown to be unstable or result in additional functional impairment.  See April 2011 VA examination report.  The record shows the scar may pose some interference with employment, but does not show marked interference.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been employed for many years and remains currently employed.  Thus, the issue of entitlement to TDIU is not for present consideration.  See id.







ORDER

An effective date of October 16, 1996 for the award of a 10 percent rating for a service connected right elbow scar is granted.

A rating in excess of 10 percent for a service connected right elbow scar is denied.  


REMAND

In the February 2009 Joint Motion, the Court directed that specific consideration be given to the amount of motion loss due to muscle herniation.  The August 2010 Board remand requested an opinion as to the separate manifestations of muscle herniation or soft tissue damage as opposed to degenerative joint disease.  

The Veteran was examined by VA in January and April 2011 for his service connected muscle herniation of the right elbow.  The January 2011 VA clinical examination showed decreased strength in wrist extension.  During range of motion studies, the examiner found limited extension, flexion, and supination.  He further commented that pain was present throughout the motion.  The April 2011 VA clinical examination showed decreased strength of the triceps and limitation of motion due to pain.  The examiner commented that there was inflammation of the herniated muscle (right brachioradialis).  

These VA examination reports show that the Veteran has painful motion of his right elbow and an inflamed right brachioradialis.  They are unclear as to the nature and extent of functional impairment due to the herniated right brachioradialis as opposed to degenerative joint disease of the right elbow joints or recently service connected right elbow epicondylitis.  The issue of an increased rating for right elbow muscle herniation must be remanded for clarification about the nature and extent of functional loss due exclusively to impairment of the right brachioradialis.  

For the additional issues, the Veteran filed timely notice of disagreements (NOD) to a July 2011 RO decision awarding an initial noncompensable rating for erectile dysfunction and a January 2012 RO decision awarding an initial noncompensable rating for right upper extremity epicondylitis with muscle herniation effective August 30, 1991.  See July 2011 and February 2012 Veteran statements.  

For these claims, a statement of the case (SOC) has not been issued in response to the respective NOD.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand these issues for issuance of the necessary SOCs.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the following issues:  increased rating for right elbow epicondylitis with muscle herniation and erectile dysfunction, to include an award of special monthly compensation; and an earlier effective date for an award of service connection for right elbow epicondylitis with muscle herniation.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Schedule the Veteran for VA examination to evaluate his right elbow muscle (brachioradialis) herniation.  The claims folder and a copy of the remand must be made available to the examiner.  The examiner should indicate receipt and review of the claims folder and remand in any report generated.  

The examiner must conduct a clinical examination to determine the nature and extent disability specifically attributable to service connected right brachioradialis herniation as opposed to degenerative joint disease or epicondylitis of the right elbow.  

The examiner should identify all clinical manifestations attributable to right brachioradialis herniation, including but not limited to decreased muscle strength and functional loss of motion.  

The examiner should comment as to the overall impairment due to right brachioradialis herniation in terms of slight, moderate, moderately severe, or severe.  

3.  The AOJ should review the examination report to ensure that it fully complies with the instructions given above.  

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


